Citation Nr: 0302461	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-12 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for arterial 
hypertension with hypertensive cardiovascular disease and 
left ventricular hypertrophy, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from May 1984 to 
July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO denied the veteran's increased rating claim for his 
service-connected hypertensive disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  The service-connected arterial hypertension with 
hypertensive cardiovascular disease and left ventricular 
hypertrophy is manifested by complaints of weakness, dyspnea 
on exertion, headaches, and occasional episodes of dizziness, 
with objective evaluation findings of a low degree of 
responsiveness to medication but also of diastolic blood 
pressure readings not higher than 110.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for the service-connected arterial hypertension with 
hypertensive cardiovascular disease and left ventricular 
hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 4.104, 
Diagnostic Code 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The discussions in the supplemental 
statement of the case issued in February 2002 informed the 
veteran of the particular evidence needed to substantiate his 
increased rating claim.  Further, in a separate February 2002 
letter, the RO informed the veteran of the specific type of 
information and evidence that he should provide to VA.  The 
veteran failed to respond.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  Also, during 
the current appeal, the veteran underwent two pertinent VA 
examinations.  As such, the Board finds that VA has met the 
requirements of the VCAA and its implementing regulations and 
will proceed to address the veteran's increased rating claim 
based upon a complete and thorough review of the pertinent 
evidence associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance.  Because these regulations 
do not provide any substantive rights or impose any duties 
beyond those provided in the VCAA, the Board's consideration 
of them in the first instance is not prejudicial to the 
veteran.  As such, the Board may proceed with its 
adjudication of the veteran's appeal.  

Factual Background

Service medical records reflect repeated findings of elevated 
blood pressure readings as well as diagnoses of hypertension.  
In July 1993, the veteran was discharged from active military 
duty.  

In December 1993, the veteran underwent a VA general medical 
examination.  In the report of this evaluation, the examiner 
noted the veteran's four-year history of hypertension as well 
as his denial of any history of congestive heart failure, 
cerebrovascular accident, or heart attack.  The physical 
examination in December 1993 demonstrated a blood pressure 
reading of 150/94 as well as an absence of a heart murmur or 
gallop.  The examiner diagnosed hypertension.  

On the same day in December 1993, the physician who conducted 
the VA general medical examination also completed a 
hypertensive examination of the veteran.  According to the 
report of the hypertensive evaluation, the veteran had the 
following blood pressure readings:  150/94, 150/92, and 
152/98.  X-rays taken of the veteran's chest showed a 
slightly enlarged cardiovascular silhouette with an aortic 
type configuration which was compatible with hypertensive 
vascular disease and arteriosclerotic vascular disease.  The 
examiner diagnosed hypertension which was under fair control 
with current medication.  

Based on this service, and post-service, medical evidence of 
diagnoses of hypertension, the VA Regional Office in New 
York, New York, by a July 1994 rating action, granted service 
connection for this disorder.  In assigning a noncompensable 
disability rating for the veteran's hypertension, the 
Regional Office explained that the blood pressure readings 
shown on recent VA examination were not of such severity as 
to warrant a compensable evaluation under the appropriate 
diagnostic code.  

Thereafter, in December 1995, the veteran filed a claim for a 
compensable rating for his service-connected hypertension.  A 
VA outpatient treatment record dated in April 1995 indicated 
that the veteran had requested a refill of his hypertensive 
medication.  At that time, he complained of dizziness since 
the day before the treatment session.  He had a blood 
pressure reading of 170/110.  He failed to report to a VA 
examination scheduled in May 1996.  

By a September 1996 rating action, the RO in San Juan, the 
Commonwealth of Puerto Rico denied the veteran's claim for a 
compensable disability evaluation for his service-connected 
hypertension.  The RO noted that, although the April 1995 VA 
outpatient treatment session showed a blood pressure reading 
of 170/110, the veteran failed to report to the scheduled VA 
examination in May 1996.  The RO explained that evidence 
expected from this evaluation which might have been material 
to the outcome of the claim could not be considered.  

Later in September 1996, the veteran submitted private 
medical evidence and asked the RO to re-adjudicate his 
compensable rating claim for his hypertension and, in doing 
so, to consider the additional documents.  The private 
medical records submitted by the veteran reflected the 
following blood pressure readings:  130/95 in October 1994; 
140/110 in November 1994; 160/100 in August 1995; 160/110, 
150/110, 140/105, and 130/90 in November 1995; 180/130, 
170/130, and 150/90 in December 1995; 150/100 in July 1996; 
135/110, 140/100, 130/100, and 115/90 in August 1996; and 
150/100 in October 1996.  

In February 1997, the veteran underwent a VA hypertension 
examination.  He denied angina pectoris, congestive heart 
failure, transient ischemic attacks, or intermittent 
claudication.  He complained of morning headaches which he 
attributed to his hypertension.  A physical examination of 
the veteran's heart demonstrated normal sinus rhythm with 
loud S4, no S3, no murmurs, and an apex beat which was inside 
the midclavicular line.  The veteran exhibited the following 
blood pressure readings:  150/110, 152/110, and 160/112.  
According to the examination report, the veteran was taking 
Lisinopril on the day of the evaluation.  Chest x-rays showed 
mild cardiomegaly as well as a prominent aortic knob.  The 
examiner diagnosed arterial hypertension as well as 
hypertensive cardiovascular disease with left ventricular 
hypertrophy.  

Based on this additional evidence, the RO, by a May 1997 
rating action, redefined the veteran's service-connected 
hypertensive disorder as arterial hypertension with 
hypertensive cardiovascular disease and left ventricular 
hypertrophy.  Additionally, the RO awarded a 20 percent 
rating for this service-connected disability, effective from 
December 1995.  

Subsequently, in March 1998, the veteran filed his current 
claim for an increased rating for his service-connected 
hypertensive disorder.  Along with this claim, the RO 
received copies of private and VA medical records.  

These medical records reflected the following blood pressure 
readings:  150/100 in March 1996; 150/100 in July 1996; 
135/110, 140/100, 130/100, and 115/70 in August 1996; 130/90 
in September 1996; 160/110 and 140/110 in October 1996; 
170/120 in December 1996; 160/110 in January 1997; 160/110 
and 140/100 in February 1997; 180/110 in May 1997; 144/80 in 
June 1997; 140/95 in July 1997; 130/100 and 144/80 in August 
1997; 173/116, 171/117, 163/106, 146/90, 147/100, 152/104, 
144/92, 137/94, 164/115, 145/83, 136/82, 134/84, 140/91, 
121/77, 126/77, 134/85, and 177/125 in November 1997; and 
200/150 and 180/110 in January 1998.  

A January 1998 echocardiographic report indicated that the 
veteran had preserved left ventricular performance, no left 
ventricular hypertrophy, and no wall motion abnormalities.  
Another medical record dated in the same month included a 
private physician's recommendation to the veteran that 
avoiding stressful situations, coping with stress, and 
regularly eating a low salt diet would improve the control 
outcome of his high blood pressure.  

In the report of a VA heart examination conducted in June 
1998, the examiner noted the results of the January 1998 
echocardiogram.  The examiner also explained that a more 
recent electrocardiogram taken a few months prior to the VA 
evaluation was normal and failed to show arrhythmias or left 
ventricular hypertrophy.  Also, the examiner stated that, 
despite these normal findings and despite therapy 
(medication, including Lisinopril, Oretic, and Zocor), the 
veteran continued to show elevated blood pressure readings.  
The veteran's only symptom was headaches, for which he was 
receiving treatment.  The veteran denied dyspnea on efforts, 
fatigue, dizziness, or syncope.  

A physical examination of the veteran's heart demonstrated 
normal sinus rhythm, no murmurs, no thrill, normal heart 
sounds, normal S1 and S2, and no evidence of congestive heart 
failure.  The veteran had blood pressure readings of 160/102, 
158/102, and 156/106.  The examiner diagnosed uncontrolled 
arterial hypertension with therapy and with no evidence of 
cardiac involvement.  

In September 1998, the RO considered this additional evidence 
but determined that the records did not demonstrate that the 
veteran's hypertension was of such severity as to warrant a 
higher disability rating.  As such, the RO denied the 
veteran's claim for an increased evaluation for his 
service-connected hypertension.  Following notification of 
the denial of the increased rating claim, the veteran 
perfected a timely appeal with respect to the decision.  
Throughout the current appeal, the veteran has essentially 
asserted that his hypertension is more severe than the 
current rating for this disorder indicates.  

An August 2000 VA echocardiographic report demonstrated no 
wall motion abnormality, preserved systolic performance (with 
an ejection fraction of 65%), no diastolic dysfunction, and 
no thrombi.  A September 2000 VA electrocardiogram was normal 
except for sinus bradycardia.  Additional private medical 
records reflected the following blood pressure readings in 
September 2000:  140/100, 130/100, and 130/90.  

Later in September 2000, the veteran underwent a VA 
hypertension examination.  In the report of this evaluation, 
the examiner noted that the veteran had sought treatment in 
April 2000 for complaints of left arm weakness, associated 
left facial numbness, dizziness, and weakness.  A brain 
computed tomography scan showed a left thalamic lacunar 
infarct.  Since then, the veteran complained of weakness, 
dyspnea on exertion, headaches, and occasional episodes of 
dizziness and explained that these symptoms, as well as the 
need for treatment for uncontrolled hypertension, has caused 
him to quit jobs or to work only part time.  In addition, the 
veteran reported that an echocardiogram completed in August 
2000 was normal.  

A physical examination of the veteran's heart demonstrated 
regular rhythm and no extra sounds.  The veteran had the 
following blood pressure readings:  155/110, 150/110, and 
155/100.  An electrocardiogram completed on the day of the 
examination showed sinus bradycardia.  The examiner diagnosed 
hypertensive vascular disease and status post lacunar 
infarct.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2002).  

Review of the claims folder in the present case indicates 
that the service-connected arterial hypertension with 
hypertensive cardiovascular disease and left ventricular 
hypertrophy is evaluated pursuant to Diagnostic Code 7101.  
According to Diagnostic Code 7101, hypertensive vascular 
disease, including hypertension and isolated systolic 
hypertension, is evaluated based upon blood pressure 
readings.  Specifically, evidence of diastolic pressure which 
is predominantly 110 or more, or of systolic pressure which 
is predominantly 200 or more, warrants the assignment of a 
20 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).  The next higher evaluation of 40 percent requires 
evidence of diastolic pressure which is predominantly 120 or 
more.  Id.  The highest rating allowable under this 
Diagnostic Code is 60 percent and requires evidence of 
diastolic pressure which is predominantly 130 or more.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and the term 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 millimeters or greater with a 
diastolic blood pressure of less than 90 millimeters.  
38 C.F.R. § 4.104, Note 1 following Diagnostic Code 7101 
(2002).  

Hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, should be 
evaluated as part of the condition causing it rather than by 
a separate evaluation.  38 C.F.R. § 4.104, Note 2 following 
Diagnostic Code 7101 (2002).  

Throughout the current appeal, the veteran has asserted that 
the service-connected arterial hypertension with hypertensive 
cardiovascular disease and left ventricular hypertrophy is 
more severe than the current 20 percent evaluation indicates.  
In particular, the veteran cites weakness, dyspnea on 
exertion, headaches, occasional episodes of dizziness, as 
well as a low degree of responsiveness of his elevated blood 
pressure readings to medication.  He asserts that such 
symptomatology warrants a disability rating greater than the 
currently assigned evaluation of 20 percent for the 
service-connected arterial hypertension with hypertensive 
cardiovascular disease and left ventricular hypertrophy.  

The veteran's descriptions of this service-connected 
pathology are deemed to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
hypertensive disorder must be considered in conjunction with 
the clinical evidence of record as well as the pertinent 
rating criteria.  

As the Board has noted, the service-connected arterial 
hypertension with hypertensive cardiovascular disease and 
left ventricular hypertrophy is currently evaluated as 
20 percent disabling.  The medical evidence received during 
the current appeal reflects that this disability is 
manifested by complaints of weakness, dyspnea on exertion, 
headaches, and occasional episodes of dizziness.  Despite 
medication, the veteran's recent diastolic blood pressure 
readings have consistently been above normal.  

Significantly, however, recent pertinent medical evidence has 
shown that, in the past several years, the veteran's 
diastolic blood pressure has not been higher than 110.  
Specifically, in the past several years, his diastolic blood 
pressure has ranged from 90 to 110.  As the recent pertinent 
medical evidence does not demonstrate that the veteran has a 
diastolic blood pressure reading predominantly 120 or higher, 
an increased disability rating of 40 percent for his 
service-connected hypertensive disorder is not warranted.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2002).  

The Board acknowledges the veteran's complaints of weakness, 
dyspnea on exertion, headaches, and occasional episodes of 
dizziness, as well as the medical evidence illustrating a low 
degree of responsiveness of his elevated blood pressure 
readings to medication.  Significantly, however, the fact 
remains that the medical examinations of record have not 
shown that the veteran has diastolic blood pressure readings 
which are predominantly 120 or more.  Consequently, the Board 
must conclude that a schedular evaluation greater than 
20 percent for the service-connected arterial hypertension 
with hypertensive cardiovascular disease and left ventricular 
hypertrophy is not warranted.  The preponderance of the 
evidence is against the claim for an increased rating for 
this service-connected disability.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2002).  

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (the Board may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).  

Review of the claims folder indicates that, although the RO 
listed 38 C.F.R. § 3.321(b)(1) in the April 2000 statement of 
the case and the February 2002 supplemental statement of the 
case, the RO has not specifically discussed these 
extraschedular provisions.  In this regard, the Board notes 
that the schedular evaluation in this case is not inadequate.  
In particular, an increased schedular rating is provided for 
the veteran's service-connected arterial hypertension with 
hypertensive cardiovascular disease and left ventricular 
hypertrophy under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002), but the medical evidence supporting such a higher 
rating is not present in this case.  Second, the Board finds 
no evidence of an exceptional disability as manifested by 
related factors such as marked interference with employment 
or frequent hospitalizations.  Specifically, it is not shown 
by the evidence of record that the veteran has required any 
recent hospitalization for this service-connected disability.  
Also, despite the veteran's assertions that his hypertension 
has affected his ability to maintain gainful employment, the 
overall picture presented by the evidence in the claims 
folder does not actually reflect "marked interference" in 
employment due specifically to this service-connected 
disorder.  

In the absence of evidence presenting such exceptional 
circumstances, the Board finds that the RO did not err in 
failing to address specifically the extraschedular provisions 
of 38 C.F.R. § 3.321(b)(1) as they apply to the veteran's 
service-connected arterial hypertension with hypertensive 
cardiovascular disease and left ventricular hypertrophy.  
This disability is appropriately rated under the schedular 
criteria.  


ORDER

A rating greater than 20 percent for service-connected 
arterial hypertension with hypertensive cardiovascular 
disease and left ventricular hypertrophy is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

